Citation Nr: 1029950	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as due to service-connected left knee 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1972 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied the Veteran's claim of entitlement to service 
connection for depression, to include as due to service-connected 
left knee disabilities. 

The Veteran was scheduled to attend a Board hearing in June 2008; 
however, prior to such hearing he cancelled such request.  

Prior to analyzing the Veteran's claim, the Board must 
acknowledge the recent ruling in Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009), which clarified how the Board should analyze 
claims, specifically to include those for psychiatric disorders. 
As emphasized in Clemons, though a veteran may only seek service 
connection for a given psychiatric disability, a veteran's claim 
"cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that may 
be reasonably encompassed...."  Id.  In essence, the Court found 
that a veteran does not file a claim to receive benefits for a 
particular psychiatric diagnosis that is named on a claims form, 
but instead makes a general claim for compensation for the 
affliction posed by a veteran's psychiatric symptoms.  

In the present case, the Veteran filed an October 2006 claim of 
entitlement to service connection for depression and the RO 
adjudicated such in a March 2007 rating decision.  The Veteran's 
treatment records, however, reveal diagnoses to include 
depression, as well an anxiety disorder and a mood disorder.  
Thus, the Board has recharacterized the issue as entitlement to 
service connection for an acquired psychiatric disorder and will 
analyze the Veteran's current claim under this framework.




FINDING OF FACT

Resolving any reasonable doubt in favor of the Veteran, his 
acquired psychiatric disorder is proximately due to, and 
chronically worsened by service-connected degenerative joint 
disease of the left knee, and loss of extension of left knee.  


CONCLUSION OF LAW

An acquired psychiatric disorder is proximately due to and 
aggravated by the Veteran's service-connected left knee 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Veteran

In light of the favorable disposition, as to the grant of service 
connection for an acquired psychiatric disorder, the Board finds 
that a discussion as to whether VA's duties to notify and assist 
the Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.  Any notice deficiency, per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error 
(see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 
5103(a) notice provisions have been satisfied, and if the Veteran 
so chooses, he will have an opportunity to initiate the appellate 
process again should he disagree with the disability rating or 
effective date assigned to the award.  Then, more detailed 
obligations arise, the requirements of which are set forth in 
sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  



Service Connection

Initially, the Board notes that under VA regulations, if VA 
receives or associates with the claims folder relevant official 
service department records at any time after a decision is issued 
on a claim that had not been associated with the claims folder 
when VA first decided the claim, VA must reconsider the claim.  
38 C.F.R. § 3.156(c).  This regulation comprehends official 
service department records which presumably have been misplaced 
and have now been located and forwarded to VA.  Id.  In essence, 
the finality of any previous decision is vitiated by the 
association of additional, pertinent service department records, 
and the claim must be reconsidered.  See id.

In this case, the Veteran's prior claim of service connection for 
mental disorder was denied in an October 1997 RO decision.  The 
Veteran did not file a notice of disagreement, and the October 
1997 RO decision thus became final.  38 U.S.C.A. § 7105.  
However, evidence submitted by the Veteran in October 2008 
includes a May 1974 service treatment record which reflects that 
the Veteran underwent three days of neuropsychiatric care and 
diagnoses of suicidal gesture, and adjustment reaction to adult 
situation were rendered.  This service record was not previously 
considered, and is pertinent because it shows diagnoses rendered 
during active service.  Given the submission of the new service 
record, the claim must be reconsidered without regard to the 
previous final denial.  38 C.F.R. § 3.156(c).

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include as due to his service-connected left knee 
disabilities.  Service connection is in effect for left knee 
disabilities, specifically a 30 percent disability rating for 
degenerative joint disease (DJD) and a 10 percent disability 
rating for loss of extension associated with DJD. 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Secondary service connection is permitted 
based on aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310. 

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

In the present case, the medical evidence of record plainly 
reflects that a current psychiatric disability exists.  The 
Veteran's VA treatment records dated in as early as June 1997 
indicate that he was diagnosed with depression.  At the time of 
his February 2007 VA examination, the Veteran was diagnosed with 
depressive disorder and a mood disorder.  

Therefore, the first element required for secondary service 
connection, whether there is a current diagnosis, has been met.  
Thus, the second question must now be whether there is competent 
medical evidence of record supporting the Veteran's assertion 
that his current acquired psychiatric disorder was either caused 
or aggravated by his service-connected left knee disabilities.  
See Allen, 7 Vet. App. 439.

To this end, the Veteran underwent a VA examination in February 
2007.  The Veteran described his in-service and post-service 
psychiatric complaints.  The Veteran reported that with his knee 
injury, it was difficult and frustrating, and that he was unable 
to the activities that he used to do, including the activities of 
daily living.  The examiner noted that the Veteran presented 
wearing a left leg immobilizer.  The examiner reported that the 
Veteran was anxious, irritable and upset, and expressed a sense 
of frustration and helplessness.  The Veteran reported that he 
did not "do well" on interviews and that he gets suspicious.  
The Veteran demonstrated loud speech, limited insight and 
judgment, and reported that he has problems with anger control.  
Mental status examination was silent for acute psychotic 
symptoms.  The examiner diagnosed the Veteran with depressive 
disorder and a mood disorder, secondary to general medical 
condition (knee injury with chronic pain).  While the examiner 
diagnosed the Veteran with a mood disorder, secondary to his left 
knee condition, he opined that the Veteran's depression is being 
aggravated by his left-knee condition.  In any event, it remains 
that the VA examiner provided a positive opinion as to the 
etiology of the Veteran's acquired psychiatric disorder is 
aggravated by his service-connected left knee disabilities.  The 
Board notes here that the claims file is silent for any evidence 
to the contrary.

Based on the foregoing, current diagnoses related to an acquired 
psychiatric disorder and competent medical evidence of record 
indicating that the Veteran's acquired psychiatric disorder is 
aggravated by his service-connected left knee disabilities, the 
Board finds that the evidence is at least in equipoise regarding 
the claim that his acquired psychiatric disorder is due to or 
aggravated by his service-connected left knee disabilities.  As 
the Board concludes that service connection is warranted pursuant 
to a secondary theory of entitlement, entitlement to service 
connection on a direct basis is moot.  Resolving all doubt in the 
Veteran's favor, the Board concludes that service connection is 
warranted for an acquired psychiatric disorder.  




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, as secondary to service-connected left knee 
disabilities, is granted.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


